department of the treasury internal_revenue_service washington d c october number release date cc dom fs corp tl-n-4767-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah butler assistant chief_counsel field service cc dom fs corp subject extension of statute this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b company c company d company e state a state b date date date b tl-n-4767-99 a c x d issue s who is the proper party to sign the form_872 for the a and b tax years for company a should the service obtain form_977 from company e formerly company c conclusion company e formerly company c is the proper party to sign the form_872 for the a and b tax years for company a the service should not obtain form_977 from company e formerly company c facts for the calender years a and b company a a state a corporation timely filed u s_corporation income_tax returns as a stand alone corporation in date the service obtained a consent to extend time to assess tax form_872 from company a which extended the period of limitations for assessment for the year a to date for the calender year c company b a state b corporation and subsidiaries filed a consolidated_income_tax_return company c a state a corporation and a subsidiary of company b joined in the consolidated_return as a member of the consolidated_group on date company b acquired all of the outstanding common_stock of the company a a state a state chartered bank through the merger of an indirect wholly-owned subsidiary company d with and into company a with company a surviving tl-n-4767-99 also on date company c and x entered into an employment agreement pursuant to which x would be employed as president and chief_executive_officer of company c which would be the surviving entity after the merger of company a with and into company c immediately thereafter company a merged into company c company c then changed its name to company e law and analysis law sec_1_1502-77t provides for alternative agents and applies if the corporation that is the common parent of the group ceases to be the common parent whether or not the group remains in existence under sec_1_1502-77t a ii the alternative agents for the group include a successor to the former common parent in a transaction to which sec_381 applies state a corp code d provides as follows upon merger pursuant to this chapter the separate existence of the disappearing corporations ceases and the surviving corporation shall succeed without other transfer to all rights and property of each of the disappearing corporations and shall be subject_to all the debts and liabilities of each in the same manner as if the surviving corporation had itself incurred them the service holds that the surviving or resulting corporation in a merger or consolidation under state law may validly sign an extension agreement on behalf of the transferor predecessor_corporation for a period before the transfer revrul_59_399 1959_2_cb_488 analysis the proper party to sign the form 872-issue the issue here is who is the proper party to sign the form_872 for company a for the a and b tax years when company a merged into company e formerly known as company c company e under state a law succeeded to and became primarily liable for the tl-n-4767-99 tax_liabilities of company a therefore the form_872 should be secured in the name of company e formerly company c as successor_in_interest by way of merger to company a state a corp code d we agree that temp_reg 1502-77t does not apply to our fact situation the original tax_liability at issue is that of company a the year of the original tax_liability company a was a stand alone corporation therefore the consolidated_return_regulations do not apply when company a merged into company e company e solely assumed company a’s tax_liability for the a and b tax_year the liability in question is not that of any consolidated_group because for the tax years in question company a was a stand alone corporation we recommend that the form_872 be captioned as follows company e e i n xx-xxxxxxx formerly company c successor_in_interest to company a e i n we agree that at the bottom page on the form_872 the following language should be added this is respect to the tax_liabilities of company a for the tax years a and b the signature block on page of the form_872 should be signed as follows company e as successor to company a we agree that the signature block should be signed by an officer of company e in the block on form_872 labeled ssn or e i n the e i n of company e should be entered we recommend that counsel make sure that company e is still in existence when the form_872 is secured from them should the form_977 be procured-issue the issue here is whether the form_977 consent to extend the time to assess liability at law or in equity from income gift and estate_tax against a transferee or fiduciary be signed by company e formerly company c in this case state a corp code d provides that the surviving corporation shall tl-n-4767-99 be subject_to all debts and liabilities of the transferor in the same manner as if the surviving corporation had itself incurred them in the case of a merger our general practice is to recommend that form_977 be obtained for protective purposes this is because there is often a choice of law question involved and the transferor_corporation is part of a consolidated_group in addition under sec_301_6901-1 company e formerly company c is secondarily liable as a transferee because a transferee at law includes a successor of a corporation in this case the merger agreement makes it clear that state a law governs in addition the transferor_corporation was a stand alone corporation and therefore sec_1_1502-77t does not apply accordingly in this case we concur with the field’s conclusion that it is not necessary to secure a form_977 here case development hazards and other considerations there is no need to secure a form_872 from the parent of the successor_corporation company e this parent has no tax_liability for its subsidiary’s assumed_liabilities in order to be liable for the tax_liability in question the parent would have to succeed to company e’s assumed tax_liability this would require a merger of company e into its parent according to the facts there was no such merger if you have any further questions please call deborah butler assistant chief_counsel field service by arturo estrada branch chief field service corporate
